DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                            DEREK KNUDSON,
                               Appellant,

                                      v.

                          MONIQUE DROBNAK,
                               Appellee.

                              No. 4D13-3714

                           [September 17, 2014]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312011DR001170.

  Roger Levine and Amy D. Shield of Amy D. Shield, P.A., Boca Raton,
and Charles A. Sullivan of Sullivan & Sullivan, Vero Beach, for appellant.

   No brief filed on behalf of appellee.

CIKLIN, J.

   Derek Knudson (“father”) appeals from an order modifying child
support. He raises multiple issues on appeal, only one of which
warrants reversal. The father asserts that the trial court’s calculation of
arrearages erroneously included childcare costs not actually incurred by
Monique Drobnak (“mother”). Because the record confirms the father’s
contention, we reverse and remand for the trial court to recalculate the
arrearages.

    Some years after the parties’ marriage was dissolved, the father
petitioned for a modification of his child support obligation based on a
reduction in his income. During the hearing on the father’s petition, the
mother testified that she was unemployed for a six-month period ending
in December 2012. Additionally, an exhibit the mother submitted at trial
reflected that because she was not working outside of the home, she
incurred no child care costs between June 2012 and November 2012.

   The court found a substantial change in circumstances and reduced
the father’s child support obligation retroactive to April 2012. The
mother’s childcare expenses were included in the court’s calculation of
the modified child support obligation. However, the order on appeal
contains no indication that the father’s arrearages were credited for the
period of time the mother did not actually incur childcare expenses. It
was error for the trial court to include in the arrearages childcare
expenses that were not incurred by the mother. See § 61.30(7), Fla. Stat.
(2011) (requiring, for certain purposes, “incurred” childcare costs to be
added to the basic obligation in calculating child support); G.S.P. v. K.B.,
30 So. 3d 667, 669-70 (Fla. 2d DCA 2010) (remanding to trial court to
adjust child support obligation in modification order where evidence
reflected that child support amount included childcare costs that were
not incurred after a specified date); Anderko v. Nicholson, 997 So. 2d 519
(Fla. 1st DCA 2008) (finding error in award of childcare costs in the
absence of evidence they were incurred).

   Accordingly, we remand to the trial court to recalculate the
arrearages, subtracting childcare expenses for the months the mother
did not incur them. In all other respects, we affirm.

   Affirmed in part, reversed in part, and remanded with instructions.

GROSS and MAY, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2